*10
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED and ADJUDGED that the district court’s orders filed June 29, 2001 and August 3, 2001 be affirmed substantially for the reasons stated therein. Regarding appellant’s contention that the district court judge should be recused because he is biased against her, appellant has failed to allege a valid basis for recu-sal. See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994) (judicial rulings alone almost never constitute a valid basis for a bias or partiality motion); Rafferty v. NYNEX Corp., 60 F.3d 844 (D.C.Cir.1995) (no bias shown where party failed to offer evidence to support his inferred bias from unfavorable judicial rulings and from court delays).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.